Mr. Justice Niehaus delivered the opinion of the court. 2. Judgment, § 442*—when rule as to res adjudicata applies. When a second suit is about the same matter or cause of action, then all matters that could have been as well as all matters that actually were put in issue and determined in the former suit are presumed to have been put in issue, and the rule as to res adjudicata applies. 3. Judgment, § 444*—when rule as to res adjudicata does not apply. Where a second suit is about a different cause of action than the first, or in reference to a different matter, or relating to different property, then the rule of res adjudicata has no application except as to such matters as were actually in litigation and actually decided in the former proceedings relied upon as res adjudicata. 4. Judgment, § 441*—when rule as to res adjudicata does not apply to bar creditor’s bill. A judgment in a suit to set aside and remove out of the way of an execution an alleged fraudulent conveyance by a judgment debtor that the conveyance was not fraudulent is not res adjudicata so as to constitute a bar to a creditor’s bill for the discovery of property and assets of the judgment debtor, for the purpose of applying the same to the payment of complainant’s judgment, since the proceedings are different in character, the subject-matter of the suit is different and the property affected is different.